J. H. Gillis, J.
(dissenting). I dissent.
Under MCL 764.2a; MSA 28.861(1):
"A peace officer of a county, city, village, or township of this state may exercise authority and powers outside his own county, city, village, or township, when he is enforcing the laws of this state in conjunction with the Michigan state police, or in conjunction with a peace officer of the county, city, village, or township in which he may be, the same as if he were in his own county, city, village, or township.”
While recognizing that Officer Carpenter’s actions do not fall within the scope of this statute, I would hold that it is irrelevant, as far as the criminal charges against defendant are concerned, that Officer Carpenter was operating outside of his bailiwick when the cocaine purchase from defendant was made. Carpenter’s lack of official capacity at the time of the purchase does not affect his ability to swear to the factual allegations in a complaint necessary for a finding of reasonable cause by the magistrate for the issuance of a warrant, MCL 764.1a; MSA 28.860(1), or to give sufficient testi*820mony at the preliminary examination to support a finding by the magistrate that a felony has been committed and that there is probable cause to charge defendant therewith, MCL 766.13; MSA 28.931. Contrary to the position taken by the majority, nothing in MCL 764.1a; MSA 28.860(1) requires that the complainant not have been acting illegally at the time the offense occurred. To so hold would lead to ridiculous conclusions: A prostitute severely beaten by a customer would be prevented from pressing charges; a criminal could not complain against his co-conspirator in exchange for leniency or immunity. The activity in which the complainant is engaged at the time of the crime may affect the credibility of that witness before a trier of fact. It should not result, however, in dismissal of charges after a warrant has been properly sworn out and there has been a proper finding of probable cause at the preliminary examination.
Whatever criminal prosecution or disciplinary measures Officer Carpenter may have exposed himself to by his actions in his investigation of the instant case, defendant should gain no benefit by this exposure.
I would reverse and reinstate the charge against defendant.